DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a riding vehicle comprising a mower deck and a blower assembly that supplies air into the mower deck, the mower deck comprising three cutting blades arranged in a reverse delta configuration, the blower assembly and mower deck and/or power source disposed in a stacked configuration; classified in A01D43/077.
II. Claims 11-19, drawn to a riding vehicle comprising a mower deck and a blower assembly comprising a right nozzle, a forward facing nozzle, a left nozzle each with a controllable damper in order to selectively direct a stream of air towards a left side, a front side, and a right side of the riding vehicle, classified in A01G20/47.
III. Claim 20, drawn to a method of operating a riding vehicle for lawn maintenance the riding vehicle comprising a blower assembly, cutting blades in a mower deck, and at least two traction wheels, wherein a power source with a power takeoff supplies power to at least one of the blower assembly, the cutting blades, and the traction wheels; the blower directing a stream of air through an air outlet nozzle to a surface area, wherein the air outlet nozzle differs from the discharge chute of the mower deck, classified in A01G20/47.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not have materially different design as clearly shown in Figures 1-14, wherein the rotational axis of each blower is either perpendicular or parallel to the rotational axes of the cutting blades, wherein, the configuration of each blower and the mower deck and/or power source is either stacked or not stacked; furthermore, the mode of operation of each blower differ in that the blower either direct air inside the mower deck or outside the mower deck or both.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions I/II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process can be practiced by another materially different product where the blower and the riding vehicle are two separate apparatus, wherein the riding vehicle includes the mower deck and tractions wheels, and the blower is capable of being attached to the riding vehicle when the operator needs to move debris. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
- Each invention has attained recognition in the art as a separate subject for inventive effort;
- Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (as mentioned above, the 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Furthermore, the following Species Restriction applies:
This application contains claims directed to the following patentably distinct species:
Species 1, Figures 1-7;
Species 2, Figures 8-10;
Species 3, Figures 11-12;
Species 4, Figures 13-14.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, including the structural relationship between the blower and the mower deck, the blower differ structurally, the function of each blower differ in that one blower embodiment direct air into the mower deck, another blower direct air outside the mower deck onto the ground surface. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 20 are generic to Species 1-4; claim 11 is generic to Species 2-3.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Similar to reasons above, where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (as mentioned above, the different types of blowers and their interaction with the mower deck, makes searching for each invention a burden since a search that results in a blower having a rotational axis that is perpendicular to the rotational axis of the cutting blades would not be pertinent to a blower with a similar rotational axis as the cutting blades; an apparatus with a blower that is not stacked on the mower deck and/or with the power source would not read on an apparatus with stacked blower/mower deck/power source.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/          Examiner, Art Unit 3671